Citation Nr: 1343242	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-19 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease with avascular necrosis of the left hip (DJD), as secondary to service connected fracture left tibial tuberosity.


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that a remand is required in order to afford the Veteran a VA examination.

The Veteran contends that DJD of the left hip is a result of his service connected left knee disability (fracture left tibial tuberosity, status post operative.  The Veteran's STRs are negative for complaints, treatment, or a diagnosis of any left hip disorder during service.  Post service medical notes indicate complaints of chronic, severe pain from September 2010-June 2011.  VA medical notes also indicate that an x-ray was performed in September 2010 which diagnosed the Veteran with the disability currently on appeal.

The Veteran has not yet been afforded a VA examination to determine the etiology of any current left hip disability.  VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103(A)(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2013).  The Board finds that such an examination should be accomplished on remand.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination with an appropriate medical professional.  The examiner is requested to review all pertinent records associated with the claims file.

After reviewing the record, the examiner is asked to identify all disabilities of the left hip.  Thereafter, the examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left hip disability:

a.  is caused by the Veteran's service-connected left knee disability

b.  is chronically worsened (aggravated) by his service-connected left knee disability.  If so, identify that aspect of the disability which is due to aggravation.

c.  The Veteran is service-connected for a right shoulder separation, for right C6 radiculopathy associated with multilevel cervical spondylosis; multilevel cervical spondylosis, bilateral carpal tunnel syndrome; and cervicogenic headaches.  The examiner should state whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's current left hip disability is caused by or aggravated by any service-connected disability.  If aggravation is found, identify that aspect of the disability which is due such aggravation.

d.  The examiner should also state whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's current left hip disability is related to service, including any incident of service.

A complete explanation should be provided for all opinions and conclusions, to include a discussion of all relevant medical evidence and the Veteran's lay assertions.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2.  Re-adjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran a supplemental statement of the case and an appropriate period of time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

